Appeal from judgment, Supreme Court, New York County (Doris Ling-Cohan, J.), entered May 22, 2014, awarding plaintiff $141,156.03, unanimously dismissed, without costs.
The record establishes that the judgment appealed from was entered on defendant’s default in responding to plaintiff’s motion to vacate and is therefore nonappealable (see CPLR 5511; Marson Constr. Corp. v Illinois Union Ins. Co., 276 AD2d 294 [1st Dept 2000]). Defendant’s only remedy was to make an application to vacate the order entered March 26, 2009, which granted plaintiff judgment on his default (see CPLR 5015; Hodson v Vinnie’s Farm Mkt., 103 AD3d 549, 549 [1st Dept 2013]).
Concur — Tom, J.P., Acosta, Andrias, Moskowitz and Clark, JJ.